129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lafitte GARNER (Thailand), Ltd., Plaintiff-Appellant,v.WEST COAST LIQUIDATORS, INC.;  Mac Frugal's BargainsClose-Outs, Inc., Defendants-Appellees.
No. 96-55879.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1997.**Decided Nov. 13, 1997.

1
Appeal from the United States District Court for the Central District of California.  Richard A. Paez, District Judge, Presiding.


2
Before:  CANBY and THOMPSON, Circuit Judges, and MOLLOY, District Judge.***


3
MEMORANDUM*


4
The district court's judgment is affirmed for the reasons stated in its Findings of Fact and Conclusions of Law which were signed May 8, 1996 and filed in the district court on May 9, 1996.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. -4-4


**
 * The Honorable Donald W. Molloy, United States District Judge for the District of Montana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3